Per Curiam.

This court cannot take notice of any title to land not derived from our own government, and verified by a patent under the great seal of the state, or the province of New-York. Whether claimants to lands within this state, founded on French grants, might not have had an equitable claim on the government, under the capitulation of Montreal, in 1760, or the treaty of 1763, is a question, with which this court has no concern. Such a claim might have been presented and urged to the government but it does not afford that evidence of legal title which can be recognised by this court. We can look no farther than to the titles derived under our own grants. This has been the uniform sense of our courts, from the first establishment of the English government in the colony of New-York.
The claim set up in this case, under the French grant, is not a new pretension. These claims were a subject of discussion with the government, before the American revolution, though this, perhaps, is the first instance in which it has been attempted, in a court of law, to enforce the claim, in opposition to a grant under the great seal of the state. In the year 1773, the colonial assembly published an elaborate vindication of the grants made under the seal of the province of New-York, up to the Canadian line, “ upon the principle of original right, treaty and cession, law and justice, equity and policy.” They declared, that the Canadian claims to lands south of the 45th degree of north latitude, were “ extravagant and destitute of all foundation.” But we do not think it necessary to look into the equity or merits of the claim. It is sufficient here, that it does not appear in the shape of a legal title. The statement published by the colonial legislature is referred to, principally, to show *183their opinion, at that early day, on the question; and it appears, that, by an order of the privy council in England, of the 12th August, 1768, (set forth in the statement,) no Canadian claim to lands south of the 45th degree of north latitude, was to operate, unless such claim was consummated and confirmed by a grant, "under the seal of New-York."

We are, therefore, of opinion, that the plaintiff must have judgment.

Judgment for the plaintiff.